Citation Nr: 1217837	
Decision Date: 05/18/12    Archive Date: 05/31/12

DOCKET NO.  09-05 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for lumbar disc disease (claimed as residuals, low back injury).

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a right hip strain.

3.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a disorder of the feet.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to a disability rating greater than 10 percent for bilateral hearing loss.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 to September 1986.

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2008 rating decision by the United States Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran testified before the undersigned Veterans Law Judge at a Board Videoconference hearing in April 2012.  A transcript of this proceeding has been associated with the claims file.  While at the April 2012 hearing the Veteran submitted additional private treatment records dated from January 2012 through March 2012 along with a waiver of RO review.   

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

In February 2011 correspondence the Veteran raised the issues of entitlement to a total disability rating based on individual unemployability (TDIU) and entitlement to service connection for a disorder resulting from contaminated water exposure.  Subsequently, in March 2011 correspondence the Veteran raised the issue of entitlement to service connection for emphysema.  By rating decision dated in October 2011 the RO deferred the TDIU and emphysema issues.  None of these issues have been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for lumbar disc disease, a right hip strain, a disorder of the feet, and tinnitus as well as the issue of entitlement to a disability rating greater than 10 percent for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for a low back disorder, a right hip disorder, and a disorder of the feet in a December 1986 rating decision and properly notified the Veteran, who did not initiate an appeal of that decision.

2.  The RO again denied service connection for a low back disorder in March 2000, June 2001, May 2002, and January 2006 rating decisions and denied service connection for a right hip disorder in a January 2006 rating decision.  On each occasion the Veteran was properly notified of the decisions, but did not initiate an appeal of any of these decisions.

3.  The December 1986 rating decision is the last final decision regarding the feet and the January 2006 rating decision is the last final decision regarding the low back and right hip prior to the Veteran's request to reopen his claims for service connection for these disorders in August 2007.

4.  Evidence received since the December 1986 and January 2006 rating decisions regarding the Veteran's claims for service connection for a low back disorder, a right hip disorder, and a disorder of the feet is not cumulative of evidence previously of record and raises a reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  The December 1986 rating decision denying service connection for a disorder of the feet is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.302, 20.1103 (2011).

2.  The January 2006 rating decision denying service connection for disorders of the back and right hip is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.302, 20.1103 (2011).

3. New and material evidence having been received, the claims of entitlement to service connection for a low back disorder, a right hip disorder, and a disorder of the feet are reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran submitted his original claim for service connection for a low back disorder, a right hip disorder, and a disorder of the feet in September 1986.  In connection with this claim the RO obtained service treatment records.  These records show "arthritis -lumbar spine" as early as August 1983.  A February 1985 treatment report notes a follow-up for complaints of low back pain with an impression of mechanical low back pain (chronic).  A July 1985 examination shows a normal spine, feet, and lower extremities, however in a July 1985 report of medical history the Veteran reported "yes" to "recurrent back pain," "foot trouble," and "arthritis, rheumatism, or bursitis."  Significantly, the Veteran reported that he had disc back problems and that he had to wear a back brace.  A November 1985 X-ray of the lumbar spine was normal but notes complaints of low back pain for several years.  A January 1986 X-ray of the lumbar spine was also normal but other January 1986 treatment reports note complaints of low back pain since jumping out of a helicopter in 1971.  The Veteran's September 1986 separation examination shows a normal spine, feet, and lower extremities, however in a September 1986 report of medical history the Veteran again reported "yes" to "recurrent back pain," "foot trouble," and "arthritis, rheumatism, or bursitis."  Significantly, the Veteran also reported a history of back, feet, and right hip problems.    

The RO afforded the Veteran a VA examination in November 1986 which showed a history of an in-service helicopter jump in October 1970 and normal X-ray examination of the spine, hips, and feet.  Notably, the examiner did indicate that physical examination did show pronation of the feet on weight bearing.  By rating decision dated in December 1986 the RO denied service connection for a low back disorder, a right hip disorder, and a disorder of the feet finding that while the Veteran complained of these issues during military service there was no evidence of a current disorder of the low back, right hip, or feet.  Although the RO provided notice of the denial, the Veteran did not initiate an appeal.  Therefore, the RO's decision of December 1986 is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.

In March 1999 the Veteran filed a claim to reopen his previously denied claim for a low back disorder.  In connection with this claim the Veteran was afforded another VA examination which noted complaints of back pain but also reported normal X-ray examination of the low back and hips.  By rating decision dated in March 2000 the RO again denied service connection for a low back disorder, finding again, that there was no evidence of a current low back disorder.  Although the RO provided notice of the denial, the Veteran did not initiate an appeal.  Therefore, the RO's decision of March 2000 is also final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.  

In June 2001 the Veteran filed another claim to reopen his previously denied claim for a low back disorder.  In connection with this claim the Veteran submitted private treatment records dated from June 1998 through October 2001 which noted complaints regarding the right hip and an impression of right hip traumatic bursitis, in November 2000, a magnetic resonance imaging (MRI) scan of the lumbar spine showing disc bulging at the L5-S1 level in March 2001, and an impression of lumbar disc disease in July 2001.  By rating decision dated in May 2002 the RO found that the Veteran had failed to submit new and material evidence to reopen a previously denied claim of entitlement to service connection for a low back disorder.  Although the RO provided notice of the denial, the Veteran did not initiate an appeal.  Therefore, the RO's decision of May 2002 is also final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.  

In July 2005 the Veteran filed another claim to reopen his previously denied claim for a low back disorder as well as a new claim to reopen his previously denied claim for a right hip disorder.  In connection with this claim the RO obtained VA treatment records dated from January 2001 through February 2005 showing a history of arthritis of the spine and right hip.  The RO also obtained private treatment records dated from December 2002 through September 2005 which noted complaints regarding the low back and right hip.  By rating decision dated in January 2006 the RO again found that the Veteran had failed to submit new and material evidence to reopen a previously denied claim of entitlement to service connection for a low back disorder and also found that the Veteran had failed to submit new and material evidence to reopen a previously denied claim of entitlement to service connection for a right hip disorder.  Although the RO provided notice of the denial, the Veteran did not initiate an appeal.  Therefore, the RO's decision of January 2006 is also final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.  

In August 2007 the Veteran filed a claim to reopen his previously denied claim for service connection for a low back disorder, a right hip disorder, and disorder of the feet.  In connection with this claim the RO obtained private treatment records dated from December 2002 through January 2008 which noted complaints regarding the low back and right hip.  Specifically, an April 2006 X-ray noted mild degenerative changes of the right hip.  By rating decision dated in July 2008 the RO found that the Veteran had failed to submit new and material evidence to reopen a previously denied claim of entitlement to service connection for a low back disorder, right hip disorder, and disorder of the feet.  The Veteran disagreed with this decision and perfected an appeal.  


Legal Criteria

Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105.  However, pursuant to 38 C.F.R. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Regardless of the RO's determination as to whether new and material evidence has been submitted, the Board has a jurisdictional responsibility to determine whether a claim previously denied by the RO is properly reopened.  See Jackson v. Principi, 265 F.2d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  Accordingly, the Board must initially determine whether there is new and material evidence to reopen the claim.  

In Shade v. Shinseki, 24 Vet. App. 110   (2010), the Court indicated that new and material evidence could be found where the new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.


Analysis

The evidence of record at the time of the December 1986 rating decision included the Veteran's service treatment records showing in-service complaints of low back, right hip, and feet pain and the November 1986 VA examination report showing normal X-rays of the back, hips, and feet.  The evidence of record at the time of the January 2006 rating decision included VA and private treatment records dated through September 2005 showing complaints of low back and right hip pain and diagnoses of low back and right hip disorders.  

Since the December 1986 and January 2006 rating decisions, the Veteran has submitted private and VA treatment records dated through March 2012 showing complaints of low back and right hip pain and more recent diagnoses of low back and right hip disorders.  The Veteran has also provided several recent statements regarding the etiology of his low back, right hip, and feet disorders resulting from combat while stationed in Vietnam.  Notably, the Veteran's personnel records show that he is in receipt of the Combat Infantryman Badge and is thus entitled to consideration under the provisions of 38 U.S.C.A. § 1154(b).  Furthermore, the Veteran was also afforded a VA general examination in April 2011 which included X-ray reports of the low back and right hip and recommended that the Veteran return for a complete study of his low back.  
  
Upon review of the record, the Board finds that evidence received since the December 1986 and January 2006 rating decisions is new and material.  Specifically, the Board finds new and material the several recent statements regarding the etiology of his low back, right hip, and feet disorders resulting from combat while stationed in Vietnam.  As above, in Shade the Court indicated that new and material evidence could be found where the new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  The Veteran has provided new and presumed credible assertions that he suffers from low back, right hip, and feet disorders as the result of his combat exposure and the Board finds that an examination and opinion concerning whether the Veteran has disorders of the low back, right hip, and feet and, if so, whether there is a relationship between these disorders and his military service is appropriate in this case.  As such, the Board finds that the old and new evidence of record, considered as a whole, "triggers" VA's duty to assist to provide a medical opinion in this case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4)(i) .  On this basis, and consistent with the holding in Shade, the Board finds that new and material evidence has been received to reopen the claims for service connection for low back, right hip, and feet disorders. 

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159.  In this case, the Board is granting in full the benefit sought on appeal; that is, the claims discussed herein are reopened.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  


ORDER

New and material evidence having been presented to reopen the claim of entitlement to service connection for lumbar disc disease (claimed as residuals, low back injury), the claim is reopened.  To this extent, the appeal is granted.

New and material evidence having been presented to reopen the claim of entitlement to service connection for a right hip disorder, the claim is reopened.  To this extent, the appeal is granted.

New and material evidence having been presented to reopen the claim of entitlement to service connection for a disorder of the feet, the claim is reopened.  To this extent, the appeal is granted.


REMAND

Initially, a review of the claims file shows a May 2001 statement from the Veteran indicating that he had been in receipt of disability benefits from the Social Security Administration (SSA) since April 1999.  However, neither a decision regarding this award nor any of the medical records used in the decision are associated with the claims file.  The Board finds that there is a reasonable possibility that records held by the SSA could help the Veteran substantiate his claim.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  Hence, on remand, efforts to obtain the SSA records must be made until the records are either obtained or it is determined that the records do not exist or that continuing efforts would be futile.  38 U.S.C.A. § 5103A.  

Also, as above, the Veteran maintains that he suffers from low back, right hip, and feet disorders as well as tinnitus and that these disorders are the result of his military service.  He is the recipient of the Combat Infantryman Badge.  

In the case of a veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, VA shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304 (2011).  

Section 1154(b) does not provide a substitute for medical nexus evidence, but rather serves only to reduce the evidentiary burden for combat veterans with respect to the submission of evidence of incurrence or aggravation of an injury or disease in service.  Kessel v. West, 13 Vet. App. 9 (1999) (en banc).   

With regard to the low back, right hip, and feet disorder issues, as above, service treatment records show several complaints of low back, right hip, and feet pain.  Post-service treatment records show complaints regarding the low back, right, hip, and feet as early as November 1986.  Post-service treatment records also show an impression of right hip traumatic bursitis as early as November 2000, a disc bulging at the L5-S1 as early as March 2001, and mild degenerative changes of the right hip in April 2006.  

The Veteran was afforded a VA general examination in April 2011 at which time he reported a history of low back and right hip pain.  Unfortunately, while the April 2011 VA examiner performed X-ray examination of the low back and hips, the examiner failed to diagnose the Veteran with a disorder of the low back/hips and failed to provide an opinion as to whether a low back or right hip disorder is related to the Veteran's military service.  Also, the April 2011 VA examiner recommended that the Veteran return for a complete study of his low back.  Thus, the April 2011 VA general examination is inadequate.  Another examination is required.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Furthermore, given the lay evidence of current bilateral foot pain and the Veteran's combat service, a VA examination should be afforded on remand to determine the nature and likely etiology of the claimed disorder of the feet.  38 C.F.R. § 3.159(c)(4).

With regard to the tinnitus issue, the Veteran claims that he suffers from tinnitus due to noise exposure in service.  Notably, the Veteran is already service connected for bilateral hearing loss, currently at 10 percent disabling.  The Veteran was afforded a VA audiological examination in January 2008 at which time he reported a history of tinnitus.  Unfortunately, the January 2008 VA audiological examination is inadequate because the examiner did not offer an opinion as to whether the Veteran had a diagnosis of tinnitus and, if so, whether this was related to his military service.  Another examination is required.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Finally, during the April 2012 Board hearing the Veteran's representative noted that the Veteran was last afforded a VA examination with regard to his bilateral ear hearing loss in January 2008 and the Veteran testified that his hearing had worsened since this examination.  A veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Given the allegations of an increase in severity since the last examination along with the need to provide a new audiological examination for the claimed tinnitus, the Veteran should be afforded another VA examination for his hearing loss.

Accordingly, the case is REMANDED for the following action:

1. Contact the SSA and obtain any administrative decisions and all medical records used in adjudicating the Veteran's award for disability benefits in April 1999.  Once obtained, all documents must be permanently associated with the claims file.  If these records are unobtainable, a negative reply must be noted in writing and associated with the claims file.

2. Schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of any low back, right hip, or feet disorder.  The claims file must be made available to the examiner for review.   

Based on the examination and review of the record, the examiner should offer an opinion as to whether it is at least as likely as not that any currently diagnosed low back, right hip, or feet disorder is related to an event in military service, to include the allegation of an in-service helicopter jump in the early 1970s and the several documented complaints of low back, right hip, and feet pain from 1983 to 1986.  The examiner is notified that because of the Veteran's credible testimony and documented combat service, the Veteran's complaints of in-service injuries to the low back, right hip, and feet are conceded.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

With regard to the right hip issue, the examiner should clarify the April 2006 diagnosis of mild degenerative changes of the right hip and, if necessary, explain why this diagnosis does not contradict the normal X-ray findings of the right hip during the April 2011 VA examination.  The examiner should also note the November 2000 diagnosis of right hip traumatic bursitis and opine whether a diagnosis of right hip traumatic bursitis is warranted. 

Any opinion should be accompanied by a clear rationale.  If the examiner cannot respond without resorting to speculation, he should explain why a response would be speculative.

3. Schedule the Veteran for a VA audiological examination to determine the extent and etiology of his claimed tinnitus and to identify the current level of impairment resulting from his service-connected bilateral hearing loss.  The claims file must be made available to the examiner for review. 

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  After reviewing the records to include the Veteran's service treatment records showing noise exposure in service along with the September 1986 report of medical history wherein the Veteran denied "ear, nose, or throat trouble," the examiner is requested to express an opinion as to the following question:

Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's claimed tinnitus is causally related to his military service, to include his in-service noise exposure?  The examiner is notified that because of the Veteran's credible testimony and documented combat service, the Veteran's complaints of in-service noise exposure are conceded.  

A complete rationale must be provided for the opinion offered.  If an opinion cannot be made without resort to speculation the examiner should so state and also explain why such an opinion cannot be made.

4. When the development has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

5. After the development requested above has been completed to the extent possible, readjudicate the Veteran's claims.  If any benefit sought continues to be denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative.  Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


